   Case: 2:20-cv-05384-ALM Doc #: 12 Filed: 01/21/21 Page: 1 of 1 PAGEID #: 701




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


In re Kristen L. Bailey                :
                                       :           Case No. 2:20-cv-05384
                                       :
                                       :           CHIEF JUDGE ALGENON L. MARBLEY
                                       :
                                       :           U.S. Bankruptcy Court – Southern District
                                       :           of Ohio No. 2:20-bk-51657
                                       :
_______________________________________

Abbey N. Silveous,                             :
                                               : Case No. 2:20-cv-05387
              Appellant,                       :
                                               : U.S. Bankruptcy Court – Southern District
       v.                                      : of Ohio No. 2:20-ap-02072
                                               :
Kristen L. Bailey,                             :
                                               :
              Appellee.                        :


                                           ORDER

       This matter is before the Court on the Appellant Abbey Silveous’ Motion for Stay. (ECF

No. 11). The U.S. Bankruptcy Court recently granted Appellant’s motion for abstention and stayed

the Adversary Proceeding pending the resolution of the State Court Action, but has not yet

docketed the order. Appellant requests a seven-day stay to allow the Bankruptcy Court’s order to

be docketed and to determine how best to proceed. Accordingly, Appellant’s Motion [#11] is

GRANTED, and the above-captioned cases are hereby stayed for seven days.

       IT IS SO ORDERED.

                                                                      _
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 21, 2021
                                               1
